

116 HR 1421 IH: Help Americans Never Get Unwanted Phone calls Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1421IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Eshoo (for herself, Mr. Cooper, Ms. Jackson Lee, Mr. Khanna, Mr. Thompson of Mississippi, Mr. Case, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal debt collection amendments made by the Bipartisan Budget Act of 2015, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Help Americans Never Get Unwanted Phone calls Act of 2019 or the HANGUP Act. 2.Repeal of debt collection amendments; clarifying coverage with respect to government contractors (a)In generalThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—
 (1)in section 3, by striking paragraph (39) and inserting the following:  (39)PersonThe term person—
 (A)includes an individual, partnership, association, joint-stock company, trust, or corporation; and (B)for the purposes of section 227, includes a contractor of the United States Government with respect to a call that is made solely to collect a debt owed to or guaranteed by the United States.; and
 (2)in section 227(b)— (A)in paragraph (1)—
 (i)in subparagraph (A)(iii), by striking , unless such call is made solely to collect a debt owed to or guaranteed by the United States; and (ii)in subparagraph (B), by striking , is made solely pursuant to the collection of a debt owed to or guaranteed by the United States,; and
 (B)in paragraph (2)— (i)in subparagraph (F)(ii), by adding and at the end;
 (ii)in subparagraph (G)(ii), by striking ; and at the end and inserting a period; and (iii)by striking subparagraph (H).
 (b)RegulationsSection 301(b) of the Bipartisan Budget Act of 2015 (47 U.S.C. 227 note; Public Law 114–74) is repealed.
			